This cause came on for further consideration upon the filing by relator, Cleveland Metropolitan Bar Association, of a motion for an order requiring respondent, Derek Wooten, to appear and show cause why he should not be held in contempt for failing to comply with this court’s May 7, 2014 order.
Upon consideration thereof, it is ordered by the court that relator’s motion is denied. While the Board on the Unauthorized Practice of Law recommended in its report that the court order respondents to return the portion of the fees and repay any and all sums obtained from the 113 defendants in the underlying proceeding and provide relator proof of payment, the court’s May 7, 2014 order did not order respondents to take such action.